In re Billewicz, No. 512-7-11 Rdcv (Teachout, J., June 1, 2012)

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                                STATE OF VERMONT

SUPERIOR COURT                                                                                   CIVIL DIVISION
Rutland Unit                                                                               Docket No. 512-7-11 Rdcv



In re Bernice C. Billewicz



                                                      ENTRY ORDER

        On July 25, 2011, Appellant Lillian Billewicz filed this appeal of the Rutland
Probate Court Order of June 10, 2011 denying her Motion to Vacate Judgment, as well as
the subsequent Probate Court Order of July 12, 2011 denying her Motion for
Reconsideration. Ms. Billewicz’s Motion to Vacate Judgment below sought, in essence,
to reexamine this long-running guardianship proceeding from the start. Specifically, the
motion requested that the Probate Court “[v]acate all payment Orders that have been
granted by Hon. Christopher H. Howe,” [v]acate all other Orders that have been granted
by Hon. Christopher H. Howe” and “[r]eview this Guardianship proceeding from the
inception.”

        This is Ms. Billewicz’s fifth appeal over the course of the guardianship
proceedings. Her four prior appeals challenged the appointment of Dallas Haines, Esq., as
guardian as well as Probate Court orders approving payment to him for fees. All of these
appeals were ultimately unsuccessful. In this appeal, the Court requested that the parties
brief the issue of the Court’s jurisdiction to consider this new basis for challenge of the
Probate Court orders. Both Ms. Billewicz and Appellee Dallas Haines have complied
with this request.

         In her memorandum, Ms. Billewicz makes it clear that her current appeal is based
on the Probate Court ruling denying her Motion to Vacate Judgment. She argues that she
is entitled to relief from judgment under V.R.C.P. 60(b)(6) in order to allow for the
presentation of new evidence concerning allegations of impropriety by the previously
presiding probate judge. She states that the basis for her present appeal is information
“from a very reliable source” that the probate judge who presided over these proceedings
was “allegedly under the influence of alcohol during regular business hours and during
Court proceedings.”

        Ms. Billewicz does not state who her source is and has not provided an affidavit
or any other form of proof supporting these allegations. Nevertheless, Ms. Billewicz
claims that she is entitled to relief from judgment under V.R.C.P. 60(b)(6) in order to
allow for the presentation of new evidence concerning these allegations.
        Relief under Rule 60(b)(6) is to be granted sparingly and only in cases of manifest
injustice. See Riehle v. Tudhope, 171 Vt. 626, 627 (2000). The barebones hearsay
allegations that Ms. Billewicz alludes to here do not come close to meeting this standard.
Ms. Billewicz has not shown grounds for the Court to reopen the guardianship
proceedings. The interests of finality and judicial economy weigh strongly in favor of
dismissing this appeal. Ms. Billewicz, through her previous appeals, has had full
opportunity to challenge the substance of prior Probate Court rulings. She has not shown
a sufficient factual basis under the standards of Rule 60(b) to reopen the proceedings. She
cannot now use unsupported allegations to gain another bite at the apple.


       Appellants’ appeal filed July 25, 2011 is dismissed.



       Dated this 31st day of May, 2012.


                                                                   ________________________
                                                               Hon. Mary Miles Teachout
                                                                    Superior Court Judge




                                            2